Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 5/16/2022.
Claims 1-6, 9-14, and 17-22 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-24 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

 Claim Objections
Claims 1-24 are objected to because of the following informalities: 
Applicant has appeared to have filed the same claim set as previously considered including identical markings and claim identifiers (see Claims filed on 11/30/2021).  Applicant should have provided a clean claim listing with current identifiers and only include markings that show changes made since the previous office action.  
For example, since Claim 1 currently has identical claim language to the previous claim set the underlines and words with strikethroughs should be removed (see MPEP 1.121).  Additionally, Claim 1 is currently identified as “currently amended”, but should be identified as “previously presented” or an acceptable equivalent (see MPEP 1893.01(a)(4)).  These examples pertain to all the claims marked as “currently amended”.
Applicant is advised that failure to provide proper identifiers and markings in future responses may result in additional rejections and/or notifications.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), system, and or program product and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 9, and 17 recite determining migration models based on geographic distribution trends.  The limitations of identifying human resource data, indexing the data, determining geographic distribution trends based on the data, determining a migration model based on effects of the geographic distribution trends, and displaying the determined results, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing commercial or legal interactions which represents the abstract idea of certain methods of organizing human activity.
Additionally, the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind (including an observation, evaluation, judgment, opinion). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing concepts performed in the human mind which represents the abstract idea of mental steps.  All of the recited data collection, analysis, and modeling techniques can be performed mentally without the assistance of a computer.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a computer/processor to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using a display system to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of displaying data).
– Using machine-readable storage mediums.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– Using a computer with executable instructions and/or software (such as program code or “modeler”) to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data). It is noted that, in light of the specification, the “modeler” can be either software or hardware or a combination of the two, and is therefore also subject to the “computer/processor” section, above.
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). In addition, the limitations specifying “digitally presented” amount to insignificant extrasolution activity in accordance with MPEP 2106.05(g).  Specifically, this limitation amounts to the mere indication that the results are displayed by the generic computer system used throughout the claims.  Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-5, 10-13, and 18-21 recite further elements related to the data analysis, comparison, and modeling steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  These claims merely add additional, similar types of data processing to generate additional, similar types of output.  Therefore, Claims 2-5, 10-13, and 18-21 are ineligible.
Claims 6, 8, 14, 16, 22, and 24 recite further elements related to specific types of data to be used steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the types of data specified do not have any significant effect on the processing or functioning of the claims.  Therefore, Claims 6, 8, 14, 16, 22, and 24 are ineligible.
Claims 7, 15, and 23 recite further elements related to performing operations in addition to the steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The “operation” in this claim is recited generically and can represent any generic operation performed after the processing of the claimed invention, and therefore does not indicate any significant effect on the processing of the claimed invention.  Therefore, Claims 7, 15, and 23 are ineligible.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to Claims 1-24, Claims 1, 9, and 17 recite that the ethnic origins of an employee’s surname is used to geographic distribution trends of job types.  The specification does not provide adequate support to explain or describe this situation.  It is not clear how the ethnicity of surname is used for this purpose.  Although [0037] states that this situation can occur. It fails to explain how this is achieved or to provide any correlation between the ethnic origins of an employee’s surname and the geographic distribution trends of job types.  See the related 35 USC § 112(b) rejections below for additional detail.
In regards to Claim 3, 11, and 19, the claims recites that the origin statistics are used to predict the set of outsourced geographic locations, however, it is not clear how origin statistics are used to predict a set of outsourced geographic locations.  No material was found in the specification to explain/describe this situations.  Although the specification repeats that the origin statistics are used to make these determinations/predictions, it does not provide any correlation between the origin statistics and the set of outsourced geographic locations to explain/describe how/why those statistics are used to make the determinations/predictions.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 1-24, Claims 1, 9, and 17 recite that the ethnic origins of an employee’s surname is used to geographic distribution trends of job types, however, it is not clear how the ethnicity of  surname is used for this purpose.  No correlation is made between the ethnic origins of an employee’s surname and the geographic distribution trends of job types to explain/describe how/why they are used for those determinations.  See the related 35 USC § 112(a) rejections above for additional detail.
In regards to Claim 3, 11, and 19, the claims recites that the origin statistics are used to predict the set of outsourced geographic locations, however, it is not clear how origin statistics are used to predict a set of outsourced geographic locations.  No correlation is made between the origin statistics and the set of outsourced geographic locations to explain/describe how/why those statistic are used to make the determination/prediction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-9, 12-17, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gune (Pub. No. US 2015/0317366 A1) in view of Jing et al. (Pub. No. US 2015/0317759 A1) in further view of Fiscella et al. (Use of Geocoding and Surname Analysis to Estimate Race and Ethnicity).
In regards to Claims 1, 9, and 17, Gune discloses:
A method/system for digitally presenting a competitive human resources migration model for an organization, the method comprising: 
identifying, by a computer system, human resources data regarding employees of a set of benchmark organizations, wherein the human resources data comprises surname and job types; ([0032]; attributes are identified for users from profiles in a database (although these are social networking profiles from which the data is identified, the data include human resource data); see at least [0022]; [0038]; [0063],  describes human resource data as various attributes included in the user profiles of talent (including name and job type); [0066], human resource data for talent id identified for multiple companies for comparison (benchmark companies); Fig. 6, as also described throughout the reference, user/talent profiles are identified by names (including first name and surname) and include associated human resource data such as job type/title, these identified talent profiles are used to generate the geographic distributions (and other comparison methods), see also [0033]; [0062], further discusses the displaying of talent profiles and summaries and what attribute data is included))
indexing, by the computer system, the human resources data according to the job type data; ([0041], shows the data being indexed by job type (represented by job title), although the data may be indexed by more than just job type, the reference shows that the data is indexed and searchable/filterable by at least job type as one attribute)
determining, by the computer system, a set of geographic distribution trends for each job type of the job types, wherein the set of geographic distribution trends is determined based on a surname of the employees of the set of benchmark organizations; (Fig. 7; [0065], identifies distribution of talent pools by geographical locations, can also include the identifying of different job types within the geographical distributions; Fig. 6, as also described throughout the reference, user/talent profiles are identified by names (including first name and surname) and include associated human resource data such as job type/title, these identified talent profiles are used to generate the geographic distributions (and other comparison methods), see also [0033]; [0062], further discusses the displaying of talent profiles and summaries and what attribute data is included); Fig. 6; [0022]; [0032]; [0033]; [0038]; [0063]; [0062], regarding employees of benchmark organization, as described in the above identifying step)
determining, by the computer system, a competitive human resources migration model for the organization based on an effect of the set of geographic distribution trends on business metrics for the set of benchmark organizations; ([0066], shows geographic distributions trends being identified between multiple organizations regarding movement of talent between organizations (“competitive human resources migration model”), this provides a model of migration data for an organization, it is noted that flow between companies shows the flow from one location to another (such as an origin to a destination) and one of ordinary skill in the art would not assume that the organizations are all in the exact same geographical location even though the paragraph does not explicitly state “geographical location”, see [0065], as described above for further evidence to support this interpretation)
digitally presenting, by the computer system, the competitive human resources migration model for the organization. ([0066], displays a visual representation)
Gune does not explicitly disclose that the resources migration model for the organization based on an effect of the set of geographic distribution trends on business metrics for a set of benchmark organizations, however, Jing teaches:
that a resources migration model for the organization based on an effect of a set of geographic distribution trends on business metrics for a set of benchmark organizations (at least [0039]-[0041], shows the distribution trends (migration of employees between companies) being related to business metrics of the benchmark organizations (such as employees who come and go based on job type/title), see Gune, above, for discussion of different companies as related to geography)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Gune so as to have included that a resources migration model for the organization based on an effect of a set of geographic distribution trends on business metrics for a set of benchmark organizations, as taught by Jing in order to allow users to make decisions regarding the effect of the distribution on the organizations metrics (Gune, [0066], “…may be able to better understand and take steps to reverse a negative trend with respect to movements of employees away from an organization…”). 
Gune/Jing discloses the identification of distribution trends for job types based on surnames, as shown above.  Gune/Jung does not explicitly show, but Fiscella teaches:
ethnic origins of the surname (page 11, Combined Method, discusses the use of surnames in conjunction with geocoding to estimate/predict geographic distributions of ethnicities (although Fiscella does not explicitly state that the distribution is related to user job types, the method/system of Fiscella could be applied to the attributes in Gune/Jing to produce predictable results, since both inventions would perform in the same manner in combination as separately, and the references provide no material to preclude or prevent the application of Fiscella to other attributes, the use of “ethnic origins of the surname” in place of just the surname does not significantly affect the processing of the claim since the combination of references still performs the same basic functions))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Gune/Jung so as to have included ethnic origins of the surname  in predicting geographic distribution trends, as taught by Fiscella in order to allow users to make inferences regarding positive or negative disparities in outcomes so that steps can be taken to address potential outcomes (Gune, [0066], “…may be able to better understand and take steps to reverse a negative trend with respect to movements of employees away from an organization…”; Fiscella, Conclusion). 
In regards to Claims 4, 12, and 20, Gune discloses the identification of distribution trends for job types based on names between organizations, including:
identifying, by the computer system, human resources data that indicates a first number of employees for the set of benchmark organizations that migrate into the set of geographic locations; ([0065]; [0066], as described above)
identifying, by the computer system, human resources data that indicates a second number of employees for the set of benchmark organizations that migrate away from the set of geographic locations; ([0065]; [0066], as described above)
Gune does not explicitly disclose, but Jing teaches: 
[identifying, by the computer system, human resources data that indicates migration data for employees for the set of benchmark organizations] over a time period ([0019], the data used to determine trends can be limited by date reneges, Jing also discloses the determination of migration data to and from organizations in a set)
determining, by the computer system, a net migration of employees for the set of benchmark organizations in the set of geographic locations over the time period. ([0019], the data used to determine trends can be limited by date reneges, Jing also discloses the determination of migration data to and from organizations in a set, this shows both incoming and outgoing employees and the “net” migration would simply be a matter of subtracting one form the other)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Gune so as to have included determining a net migration of employees for the set of benchmark organizations in the set of geographic locations over the time period, as taught by Jing, in order to allow users to make decisions regarding the effect of the distribution on the organizations metrics (Gune, [0066], “…may be able to better understand and take steps to reverse a negative trend with respect to movements of employees away from an organization…”).  Additionally, one of ordinary skill in the art would understand the simply subtracting one migration number from the other migration would yield a net result and the level of skill demonstrated in the art would show this understanding.  All of the necessary information for determining a net result is provided in the references.
In regards to Claims 5, 13, and 21, Gune/Jing/Fiscella discloses :
determining, by the computer system, the effect of the set of geographic distribution trends on the business metrics for a set of set of benchmark organizations; (as rejected using the combination of references applied to Clams 1, 9, and 17, provided above)
Additionally, Jing discloses:
wherein the business metrics for the set of benchmark organizations are correlated with the set of geographic distribution trends using a correlation policy, wherein the correlation policy is selected a group of policies consisting of a descriptive statistics policy, a linear regression policy, a vector auto-regression policy, an impulse response function policy, and combinations thereof. ([0061], the data used to determine the migration trends for the organization metrics (career path data that can also include movement between companies, see [0039]-[0041]), is modeled using linear regression (identified as “arrays”))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Gune so as to have included wherein the business metrics for the set of set of set of benchmark organizations are correlated with the set of geographic distribution trends using a correlation policy, wherein the correlation policy is selected a group of policies consisting of a descriptive statistics policy, a linear regression policy, a vector auto-regression policy, an impulse response function policy, and combinations thereof, as taught by Jing, in order to display the results in an understandable manner but incorporating known modeling methods (Gune, [0061]). 
In regards to Claims 6, 14, and 22, While Gune/Jing/Fiscella discloses a method that includes effects on business metrics, Gune/Jing/Fiscella does not disclose that the effect on the business metrics comprises: a change in a stock price of the set of benchmark organizations; a change in a revenue of the set of benchmark organizations; a change in operating expenses of the set of benchmark organizations; and a change in a gross profit of the set of benchmark organizations.
However, the Examiner asserts that the data identifying these particular effects are merely a design choice and/or intended usage of claims and add little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through these specified types of effects which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  These effects are merely types of effects that can specified by the system, but have no significant bearing on the function or operation of the claimed invention, thus representing a design choice or intended usage of the claims.  Whether or not these particular effects, or any other type of effect, is selected does not impact or alter the performance of the claimed invention.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have included that the effect on the business metrics comprises: a change in a stock price of the set of benchmark organizations; a change in a revenue of the set of benchmark organizations; a change in operating expenses of the set of benchmark organizations; and a change in a gross profit of the set of benchmark organizations (or any other type of related effect) to Gune/Jing/Fiscella because the type of operation selected does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
In regards to Claims 7, 15, and 23, Gune discloses :
performing an operation for the organization based on the competitive human resources migration model for the organization, wherein the operation is enabled based on the competitive human resources migration model. ([0066], “…take steps to reverse a negative trend with respect to movements of employees away from an organization…”, enables a user to take actions, it is noted that the phrase “performing an operation” is recited in a very generic manner under broadest reasonable interpretation (BRI) and is therefore being interpreted as such, it is also noted that under the BRI of the phrase, both Jing and Fiscella also disclose operation that are enabled by the model to be performed by users or the system).  
In regards to Claims 8, 16, and 24, While Gune/Jing/Fiscella discloses a method for enabling operations based on the determined model, Gune/Jing/Fiscella does not disclose that the operation is selected from relocation operations, hiring operations, benefits administration operations, payroll operations, performance review operations, forming teams for new products, and assigning research projects.
However, the Examiner asserts that the data identifying these particular operations is simply a labels for the operations and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., specific types of operations) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  These operations are merely types of operations that can be select to be performed after the claimed invention is performed and have no significant bearing on the function or operation of the claimed invention, thus representing a design choice or intended usage of the claims.  Whether or not these particular operations, or any other type of operation, is selected does not impact or alter the performance of the claimed invention (it is also noted that Gune does allow operations for addressing employee retention issues which could be inferred to be indirectly related to some of these operation, such as hiring, benefits administration, etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have included that the operation is selected from relocation operations, hiring operations, benefits administration operations, payroll operations, performance review operations, forming teams for new products, and assigning research projects (or any other type of related operation) to Gune/Jing because the type of operation selected does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claims 2, 3, 10, 11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gune in view of Jing in further view of Fiscella in further view of Gopalan et al. (Pub. No. US 2007/0033060 A1).
In regards to Claims 2, 10, and 18, Gune/Jing discloses the identification of distribution trends for job types based on names, as shown above.  Gune/Jing does not explicitly show, but Fiscella teaches:
predicting, by the computer system, a set of geographic locations for each job type based on the employee surnames of the employees of the set of benchmark organizations (page 11, Combined Method, discusses the use of surnames in conjunction with geocoding to estimate/predict geographic distributions of ethnicities (although Fiscella uses attributes such as “ethnicity” rather than attributes relating to “job type”, the method/system of Fiscella could be applied to the attributes in Gune/Jing to produce predictable results, since both inventions would perform in the same manner in combination as separately, and the references provide no material to preclude or prevent the application of Fiscella to other attributes))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Gune/Jung so as to have included predicting a set of geographic locations for each job type based on the employee name data of the employees of the set of benchmark organizations, as taught by Fiscella in order to allow users to make inferences regarding positive or negative disparities in outcomes so that steps can be taken to address potential outcomes (Gune, [0066], “…may be able to better understand and take steps to reverse a negative trend with respect to movements of employees away from an organization…”; Fiscella, Conclusion). 
Gune/Jing/Fiscella does not explicitly disclose that the predicted geographic location are “outsourced geographic locations, but Gopalan teaches:
predicting, by the computer system, the set of outsourced geographic locations for the job type (Abstract; [0016]; [0026]; [0029]; [0030]; Table 1, the system/method is used to assess outsourcing location in addition to a current, expandable location in order to predict the best options using the origin statistics)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Gune/Jing/Fiscella so as to have included identifying a set of geographic origin statistics, aggregating the set of geographic origin statistics, and predicting the set of outsourced geographic locations for the job type based on the aggregated origin statistics, as taught by Gopalan.
Gopalan discloses a “base” method/system for collecting employee data for determining the geographic distribution of employees and job types, as shown above.  Gopalan teaches a comparable method/system in which data is used to analyze geographic locations to determine job pools that have sufficient skills/education/etc. for needed employment related tasks, as shown above.  Gopalan also teaches an embodiment in which a set of geographic origin statistics is determined, aggregated, and used to predict a set of outsourced geographic locations for the job types, as shown above.  One of ordinary skill in the art would have recognized the adaptation of identifying a set of geographic origin statistics, aggregating the set of geographic origin statistics, and predicting the set of outsourced geographic locations for the job type based on the aggregated origin statistics to Gune/Jing/Fiscella could be performed with the technical expertise demonstrated in the applied references and result in an improved system that would allow additional analysis of the identified employee and job regions that could further assist in identifying reasons why employees are moving between and/or leaving companies.  The system/method in Gopalan used to identify the best locations to outsource jobs based on the abilities of the labor pool could also be applied to identifying areas that are more attractive to certain job types (employees with certain skills and expertise) without destroying the functions or purpose of Gopalan (or the combined reference). (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
In regards to Claims 3, 11, and 19, Gune/Jing/Fiscella discloses the identification of distribution trends for job types by identifying locations in which jobs are located based on attributes associated with employees, as shown above.  Additionally, Gune discloses that the attribute data includes origin data and statistics associated with each employee name and job types  ([0064]-[0064]) Gune/Jing/Fiscella does not explicitly show, but Gopalan teaches:
identifying a set of ethnic origin statistics; ([0016], shows the statistical analysis of outsourcing location being compared to an origin location (already established and potentially expandable Bangalore location), the statistics related to the origin location and applied to the other location options, also includes data related ethnic considerations, such as language, cultural concerns, etc.)
aggregating the set of ethnic origin statistics; ([0026]; [0029]; [0030]; Table 1,  shows the aggregation of criteria/statistics used to assess locations, this includes job type data, such as assessing that the labor pool at that location possess the sufficient skills, education, etc. to perform the needed tasks (tasks can be read as equivalent to jobs, also includes data related ethnic considerations, such as language, cultural concerns, etc.)
predicting, by the computer system, the set of outsourced geographic locations for the job type based on the aggregated origin statistics (Abstract; [0016]; [0026]; [0029]; [0030]; Table 1, the system/method is used to assess outsourcing location in addition to a current, expandable location in order to predict the best options using the origin statistics)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Gune/Jing/Fiscella so as to have included identifying a set of geographic origin statistics, aggregating the set of geographic origin statistics, and predicting the set of outsourced geographic locations for the job type based on the aggregated origin statistics, as taught by Gopalan.  The ethnic related data (such as cultural) used for outsourcing predictions could be used in conjunction with Fiscella’s name-ethnicity data for identifying locations of people and with Gune/Jing use of employee job type and name data.  One of ordinary skill in the art would understand that ethnic considerations regarding locations could be used in conjunction with name ethnicity and names matched with job titles to predict outsourcing locations.
Gopalan discloses a “base” method/system for collecting employee data for determining the geographic distribution of employees and job types, as shown above.  Gopalan teaches a comparable method/system in which data is used to analyze geographic locations to determine job pools that have sufficient skills/education/etc. for needed employment related tasks, as shown above.  Gopalan also teaches an embodiment in which a set of geographic origin statistics is determined, aggregated, and used to predict a set of outsourced geographic locations for the job types, as shown above.  One of ordinary skill in the art would have recognized the adaptation of identifying a set of geographic origin statistics, aggregating the set of geographic origin statistics, and predicting the set of outsourced geographic locations for the job type based on the aggregated origin statistics to Gune/Jing/Fiscella could be performed with the technical expertise demonstrated in the applied references and result in an improved system that would allow additional analysis of the identified employee and job regions that could further assist in identifying reasons why employees are moving between and/or leaving companies.  The system/method in Gopalan used to identify the best locations to outsource jobs based on the abilities of the labor pool could also be applied to identifying areas that are more attractive to certain job types (employees with certain skills and expertise) without destroying the functions or purpose of Gopalan (or the combined reference). (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")

Response to Arguments
Applicant’s arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
The majority of Applicant’s remarks appear to be a verbatim repetition of the previously filed remarks (see Remarks filed 11/30/2021) Exceptions include page 16, final paragraph to page 17, paragraph 3; Section IV (pages 17-19); and the Fiscella remarks (page 22, paragraph 2).  In regards to the repeated arguments, Examiner previous responses are repeated below with new material presented in bold lettering.
I. Rejection of Claims under 35 U.S.C. §101:
Applicant argues that “Applicant’s claims and specification are devoid of any features that would suggest that the claims’ scope includes commercial or legal interactions.”, however, Applicant’s claims and specification are drawn to at least business relations between companies and employees, between benchmark companies, between companies and geographic locations, etc.  Applicant’s remarks regarding other abstract ideas in this section are moot as they were not used in the above rejection. Applicant argues that “The features cited in the claims do not direct or organize human activity but rather act upon information that is a preexisting product of human activity.”, however, this argument is unclear.  Applicant does not make clear what the distinction between organizing human activity and acting upon data from that is a product of human activity would be and/or how this would address the abstract ideas and patentability.
	Applicant argues that the claimed invention could not be performed in the human mind because “…indexing the human resources data involves the electronic creation of tables, pointers, folders, files, and records.”.  However, this example is an example of simply applying a computer to perform the task, because these activities could be performed without a computer.  Paper files can be indexed in the manner above (including creating files and records, pointers/tables (such as an index, table of contents, or reference sheet that directs users to files), etc.
Applicant argues that the claimed invention could not be performed in the human mind because “A human mind cannot manage such complex inter-relationships and manipulations among data in a database and, ultimately, display the resulting information as claimed. Beyond a single fact, indexing cannot, as a practical matter, be performed entirely in a human's mind. Such processing cannot be practically performed in the human mind.”.  The specification does not provide any material indicating the extent or complexity of the data used.  For example, there is no indication that this would require or be performed on an extremely large set of data. There is also no indication that the database (and information contained) is very complex beyond the types of data compared by the claims.  The claimed invention, as drafted, could properly be interpreted as being performed on a small set of data that is not overly complex.  Additionally, Applicant has not provided evidence demonstrating that the processing cannot be practically performed in the mind beyond the above assertions of complexity and computer requirements.
Applicant argues that the claimed invention is directed to a practical application based on providing an improvement in the related technical fields. Examiner respectfully disagrees.  Applicant has provided citations to the specification regarding assertions as to how the claimed invention would provide an improvement over previous systems/methods.  However, this only asserts what is intended to be overcome (“complexities and time requirements of prior systems”) and does not provide substantial evidence regarding how the claimed in invention, as claimed, provides this alleged improvement (see MPEP 2106.05(a), “…if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology….”)
Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (See MPEP 2106.05(a)). Applicant’s arguments focus on improvement to the abstract idea. Further, Applicant asserts that the additional elements are directed to a practical application. In conjunction with the additional elements (recited above), the technical features are merely a tool to generate computer functions (Applicant should compare the claims with the fact patterns of the related case law, such as Enfish, see MPEP 2106.05(a), I.).  The specification does not provide any material indicating the extent or complexity of the data used (see discussion above for further detail).  The additional limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (see MPEP 2106.05 (f) & (h)).
In regards to Applicants remarks pertaining to movement/migration of “job types” versus movement/migration of “people”, please see the discussion in the 35 U.S.C. §103 section, provided below.
Additional remarks as provided in the Advisory Action mailed 4/7/2022:
Applicant's remarks are unpersuasive. For example, in regards to 101, Applicant argues that the indexing of human resource data cannot be practically performed in the human mind. However, the act and process of indexing data is not an activity that is strictly limited to computers and also exists outside of such systems. Applicant's arguments are predicated on the use of the computers recited in the claims, however, as previously stated, these are generic computers that are merely used as a tool for preforming these actions . The activities in the claims (Such as indexing data) are not necessarily tied to the recited technology. Applicant alleges that the data is too "complex", however, the is no indication that the data processed by the claims are complex and /or to what extent. Therefore there is a reasonable that, in at least some versions of the claimed invention, there is data that can be processed mentally. Therefore, Applicant has not shown evidence that the amount of data is too complex and/or that it cannot be "practically" performed in the human mind.
II. Rejection of Claims under 35 U.S.C. §112:
As discussed in the interview held on 3/9/2022, the antecedent basis rejection has been withdrawn in view of Applicant’s references to the preambles of the claims.
Applicant’s citations to the specification do not remedy the 112(a) rejection.  For example, although [0037] states that ethnic origins of an employee name can be used to determine job type location and/or outsourcing, it fails to explain how this is achieved or to provide any correlation between the ethnic origins of an employee’s surname and the geographic distribution trends of job types.  The other cited paragraphs also do not provide support to explain or describe the situation presented in the claims.  They merely state something that Applicant believes could occur and/or a desired effect but do not explain how/why the ethnic origins of an employee name can be used to determine job type location distribution and/or outsourcing.
In regards to Applicants remarks pertaining to movement/migration of “job types” versus movement/migration of “people”, please see the discussion in the 35 U.S.C. §103 section, provided below.
112(a): Applicant’s additional remarks citing [0051] do not remedy the situation as the material is not related to ethnic origins of surnames, but rather to merely identifying the geographic location at which employee names are associated/located.
112(b): Applicant argues that the specification clearly explains how the use of ethnic origins of surnames (that belong to employees) can be used to determine geographic distribution trends by determining the geographic locations to which an organization has outsourced jobs belonging to the employees with those surnames.  The specification does not explain how the ethnic origins of surnames relates to the actual location of the employees with those surnames. 
As discussed previously (including the most recent interview), the ethnic origin of a surname does not necessarily mean that anyone with that surname would be in that location.  For example, the “ethnic origin” of a surname could be Latin America.  Multiple places in The USA has population with high concentrations of Latin Americans.  It is unclear how, if an organization outsources jobs to one of those regions, how the ethnic origin of the surnames would assist in identifying those particular geographic regions/trends.  For example, If an organization outsources a job type to employees with historically Mexican surnames in California, it would seem that the ethnic origins of those surnames would indicate a trend of outsourcing those jobs to Mexico rather than California or The USA. The claims do not make this connection and n do not describe how the ethnic origin of the surnames of employees who hold a job is connected to the identification of the geographic region in which the jobs exist.
For the sake of argument, even if the specification did explain/support Applicant’s arguments (to which Examiner does not concede, see above 112(a) remarks), Applicant would still be reading material from the specification into the claims rather than interpreting the claims in light of the specification, in order to make this connection.  For example, the claims do not include some of the material that is presented in Applicant’s arguments (such as “an incidence of geographic or ethnic origin for each job type” [it is noted that this does NOT match the material recited in Claim 3]).
III. Rejection of Claims under 35 U.S.C. §103:
Applicant’s arguments are drawn to the newly added claim material and are therefore moot in view of the new prior art rejections, citations, and/or explanations provided above. In regards to Applicants remarks pertaining to movement/migration of “job types” versus movement/migration of “people”, Applicant’s claims, as written, and/or specification do not clearly make the distinction that only jobs move/migrate, and that people do not.  Although this may be Applicant’s intention, under broadest reasonable interpretation, the claims are not limited to this interpretation and could include the migration of people and jobs (such as people that move with job types and vice versa).
Applicant’s remarks asserting that Fiscella does not “correlate those findings to the movement/migration of job types” does not provide any arguments to which Examiner can respond.  Additionally, the material is not the material to which Fiscella was specifically applied.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
IV. Additional Relevant Prior Art not Relied Upon:
Beck et al. (Pub. No. US 2016/0180264 A1); Andino, Jr. et al. (Patent No. US 7,321,858 B2); Ezry et al. (Pub. No. US 2016/0140463 A1).


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             August 24, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629